DETAILED ACTION
Response to Amendment
The Amendment filed on July 08, 2022 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the Claims have overcome all but one of the 112(b) rejections (reproduced below) previously set forth in the Non-Final Office Action mailed on April 14, 2022. Applicant’s arguments with respect to the 112(b) rejection of claim 1 and the prior art rejections of claims 1-15 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informality: “panels; and” in line 5 should read “panels;”.
Claims 1 and 15-17 are objected to because of the following informality: “intercepts” should read “intersects”.
Claim 2 is objected to because of the following informality: “dome and wherein” in line 1 should read “dome, wherein”.
Claim 5 is objected to because of the following informality: “base and wherein” in line 1 should read “base, wherein”.
Claim 10 is objected to because of the following informality: “shape,” in line 2 should read “shape.”.
Claim 13 is objected to because of the following informalities:
“weight” in line 2 should read “mass” (since grams is a unit of mass and not a unit of weight).
“comprises” in line 2 should read “is”.
Claim 15 is objected to because of the following informality: “the length” in line 4 should read “a length”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantial" in claim 1 line 6 is a relative term which renders the claim indefinite. The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The shape of the wavy groove has been rendered indefinite by the use of the term.
Claim 13 recites the limitation "weight in grams to size in terms of volume in milliliters" in line 2. It is unclear the weight and volume of which structure (such as the upper section, the lower section, the tongue panels, the entire container, etc.) the limitation is referring to. For examination purposes, the examiner is interpreting the limitation as if it instead reads “mass in grams to size in terms of volume in milliliters of the container”.
Claims 2-14 and 16 are rejected as being indefinite because it depends from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kamineni et al. (US 8,870,006), hereinafter Kamineni.
Regarding claim 1, Kamineni discloses a container (10 in Figure 4) for a beverage filled in a hot fill process (Col. 6 lines 60-67, Col. 2 lines 61-63), comprising:
an upper section (shown circled in an annotated version of Figure 4 of Kamineni, hereinafter Figure 4x, below); and
a lower section (shown circled in Figure 4x below);
the lower section (shown circled in Figure 4x below) comprising a wavy groove (60 in Figure 4) defining a plurality of tongue panels (shown in Figure 4x below); and
wherein the wavy groove (60) comprises a substantial Z-like shape (apparent from Figure 4); and
wherein a vertical line (shown in Figure 4x below) along a length of the lower section (shown circled in Figure 4x below) intercepts the wavy groove (60) at least twice (it is apparent from Figure 4x below that the “vertical line” shown in Figure 4x below intercepts the wavy groove 60 twice at the “two points of intersection” shown in Figure 4x below).

    PNG
    media_image1.png
    1070
    870
    media_image1.png
    Greyscale

Figure 4x: an annotated version of Figure 4 of Kamineni
Regarding claim 3, Kamineni discloses that the upper section (shown circled in Figure 4x above) and the lower section (shown circled in Figure 4x above) are separated by a middle circumferential groove (the upper groove 50 shown in Figure 4) (apparent from Figure 4x above).
Regarding claim 5, Kamineni discloses a base (shown circled in Figure 4x above) and that the base is separated from the lower section (shown circled in Figure 4x above) by a lower circumferential groove (the lower groove 50 shown in Figure 4) (apparent from Figure 4x above).
Regarding claim 7, Kamineni discloses that the wavy groove (60) comprises a continuous wavy groove (60) extending around the lower section (apparent from Figure 4x above, Col. 7 lines 38-40).
Regarding claim 8, Kamineni discloses that the wavy groove (60) comprises a plurality of repeats (apparent from Figure 4).
Regarding claim 9, Kamineni discloses that the wavy groove (60) bisects a first tongue panel (the “first continuous tongue panel” shown circled in a second annotated version of Figure 4 of Kamineni, hereinafter Figure 4y, below) and a second tongue panel (the “second continuous tongue panel” shown circled in Figure 4y below) (apparent from Figure 4y below).

    PNG
    media_image2.png
    800
    782
    media_image2.png
    Greyscale

Figure 4y: a second annotated version of Figure 4 of Kamineni
Regarding claim 10, Kamineni discloses that the plurality of tongue panels (shown in Figure 4x above) comprises a contoured shape (apparent from Figure 4).

Claims 1, 2, 4, 6, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Greer (WO 2014062071 A1).
Regarding claim 1, Greer discloses a container (10 in Figures 4 and 5) for a beverage filled in a hot fill process (Page 15 lines 1-19), comprising:
an upper section (shown circled in an annotated version of Figure 4 of Greer, hereinafter, Figure 4z, below,) (note that the upper section is positioned between the uppermost groove 13 and the lowermost groove 13 shown in Figure 4); and
a lower section (shown circled in Figure 4z below) (note that the lower section is positioned below the lowermost groove 13);
the lower section (shown circled in Figure 4z below) comprising a wavy groove (15 in Figures 4 and 5) (note that groove 15 is wavy along the periphery/circumference of the lower section, as is apparent when Figure 4 is viewed in relation to Figure 5) defining a plurality of tongue panels (shown in Figure 4z below) (Page 15 lines 3-4); and
wherein the wavy groove (15) comprises a substantial Z-like shape (groove 15 comprises a substantial Z-like shape along the periphery/circumference of the lower section, as is apparent when Figure 4 is viewed in relation to Figure 5); and
wherein a vertical line (shown in Figure 4z below) along a length of the lower section (shown circled in Figure 4z below) intercepts the wavy groove (15) at least twice (it is apparent from Figure 4z below that the “vertical line” shown in Figure 4z below intercepts the wavy groove 15 twice at the “two points of intersection” shown in Figure 4z below).

    PNG
    media_image3.png
    800
    724
    media_image3.png
    Greyscale

Figure 4z: an annotated version of Figure 4 of Greer
Regarding claim 2, Greer discloses a dome (shown circled in Figure 4z above) and that the dome is separated from the upper section (shown circled in Figure 4z above) by an upper circumferential groove (the uppermost groove 13 shown in Figure 4) (apparent from Figure 4z above).
Regarding claim 4, Greer discloses that the upper section (shown circled in Figure 4z above) comprises an upper section circumferential groove (the middle groove 13 shown in Figure 4) therein (apparent from Figure 4z above).
Regarding claim 6, Greer discloses that the lower section (shown circled in Figure 4z above) comprises a substantial hour glass configuration in the form of an upper decreasing diameter area and a lower increasing diameter area (apparent from Figure 4z above).
Regarding claim 10, Greer discloses that the plurality of tongue panels (shown in Figure 4z above) comprises a contoured shape (apparent from Figure 4z above).
Regarding claim 14, Greer discloses that the lower section (shown circled in Figure 4z above) comprises forty percent (40%) or more of the container (10) (it is apparent from Figure 4z above that the lower section comprises about forty percent (40%) or more of the height of the container 10).

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kinmont et al. (US 8,186,529), hereinafter Kinmont.
Regarding claim 1, Kinmont discloses a container (400 in Figure 5, which looks similar to bottle 100 in Figure 1), comprising:
an upper section (140 and the portions of the container above 140, collectively); and
a lower section (the portions of the container below 140, collectively);
the lower section (the portions of the container below 140, collectively) comprising a wavy groove (200 in Figure 5) defining a plurality of tongue panels (shown in an annotated version of Figure 5 of Kinmont, hereinafter Figure 5x, below); and
wherein the wavy groove (200) comprises a substantial Z-like shape (apparent from Figure 5); and
wherein a vertical line (shown in Figure 5x below) along a length of the lower section (shown circled in Figure 5x below) intercepts the wavy groove (200) at least twice (it is apparent from Figure 5x below that the “vertical line” shown in Figure 5x below intercepts the wavy groove 200 at least three times at the “three points of intersection” shown in Figure 5x below).

    PNG
    media_image4.png
    811
    1011
    media_image4.png
    Greyscale

Figure 5x: an annotated version of Figure 5 of Kinmont
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Thus, the recitation “for a beverage filled in a hot fill process” of claim 1 does not differentiate the claimed container from the container (400) of Kinmont. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 16, Kinmont discloses that the vertical line (shown in Figure 5x above) intercepts the wavy groove (200) three times (it is apparent from Figure 5x above that the “vertical line” shown in Figure 5x above intercepts the wavy groove 200 at least three times at the “three points of intersection” shown in Figure 5x above).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by the embodiment shown in Figure 6 of Melrose et al. (US 2003/0015491), hereinafter Melrose1.
Regarding claim 15, Melrose1 discloses a method of filling a container (610 in Figures 6 and 7) with a hot liquid, comprising:
positioning a wavy groove (676 in Figures 6 and 7) and a plurality of tongue panels (shown in an annotated version of Figure 6 of Melrose1, hereinafter Figure 6x, below) along a section of the container (610) (as shown in Figure 6x below, Paragraphs 0066 and 0072), wherein a vertical line (shown in Figure 6x below) along the length of a lower section (shown circled in Figure 6x below) of the container (610) intercepts the wavy groove (676) at least twice (it is apparent from Figure 6x below that the “vertical line” shown in Figure 6x below intercepts the wavy groove 676 twice at the “two points of intersection” shown in Figure 6x below);
filling (“hot-filling”) the container (610) with the hot liquid (Paragraph 0072 lines 8-14 and Paragraph 0004);
cooling (“cooling”) the container (610) (Paragraph 0072 lines 8-14);
forming a vacuum within the container (610) (since “vacuum-induced volumetric shrinkage” of container 610 occurs as a result of hot-filling, capping, and cooling of container 610, as described in Paragraph 0072 lines 12-14, a vacuum is inherently formed within container 610); and
flexing the container (610) about the wavy groove (676) and the plurality of tongue panels (shown in Figure 6x below) (Paragraph 0068 lines 17-22).

    PNG
    media_image5.png
    764
    701
    media_image5.png
    Greyscale

Figure 6x: an annotated version of Figure 6 of Melrose1

Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by the embodiment shown in Figure 2 of Melrose et al. (US 2003/0015491), hereinafter Melrose2.
Regarding claim 15, Melrose2 discloses a method of filling a container (110 in Figure 1) with a hot liquid, comprising:
positioning a wavy groove (the wavy groove formed by grooves 172 in Figure 2, collectively) and a plurality of tongue panels (shown in an annotated version of Figure 2 of Melrose2, hereinafter Figure 2x, below) along a section of the container (110) (as shown in Figure 2x below, Paragraphs 0062), wherein a vertical line (shown in Figure 2x below) along the length of a lower section (the portion of container 110 below top portion 140 in Figures 1 and 2) of the container (110) intercepts the wavy groove (the wavy groove formed by grooves 172 in Figure 2, collectively) at least twice (it is apparent from Figure 2x below that the “vertical line” shown in Figure 2x below intercepts the wavy groove at least three times at the “three points of intersection” shown in Figure 2x below);
filling (“hot-filling”) the container (110) with the hot liquid (Paragraph 0072 lines 8-14, Paragraph 0059 lines 18-22, and Paragraph 0004);
cooling (“cooling”) the container (110) (Paragraph 0072 lines 8-14, Paragraph 0059 lines 18-22);
forming a vacuum within the container (110) (since “vacuum-induced volumetric shrinkage” of container 110 occurs as a result of hot-filling, capping, and cooling of container 110, as described in Paragraph 0072 lines 12-14 and Paragraph 0059 lines 18-22, a vacuum is inherently formed within container 110); and
flexing the container (110) about the wavy groove (the wavy groove formed by grooves 172 in Figure 2, collectively) and the plurality of tongue panels (shown in Figure 2x below) (Paragraph 0059 lines 18-22, Paragraph 0062).

    PNG
    media_image6.png
    822
    964
    media_image6.png
    Greyscale

Figure 2x: an annotated version of Figure 2 of Melrose2
Regarding claim 17, Melrose2 discloses that the vertical line (shown in Figure 2x above) intercepts the wavy groove (the wavy groove formed by grooves 172 in Figure 2, collectively) three times (it is apparent from Figure 2x above that the “vertical line” shown in Figure 2x above intercepts the wavy groove at least three times at the “three points of intersection” shown in Figure 2x above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamineni.
Regarding claim 11, Kamineni discloses that the container (10) comprises a bottle (10) (apparent from Figure 4, Col. 7 lines 15-20).
However, Kamineni does not expressly disclose: the container comprises a 250 milliliter bottle.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of the bottle (10) of Kamineni to be 250 milliliters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and since doing so would make the bottle more compact and allow the bottle to be stored in smaller spaces. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraphs 0007, 0023, and 0025 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 12, Kamineni discloses that the container (10) further comprises a thermoplastic (Col. 4 lines 29-32).
However, Kamineni does not expressly disclose: the container comprises less than 15 grams of the thermoplastic.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the mass of the thermoplastic of Kamineni to be less than 15 grams, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the weight of the container, making the container easier to carry, and reduce the overall material cost of the container. In re Aller, 105 USPQ 233. Please note that in Paragraph 0023 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Kamineni discloses all the limitations of the claim as stated above but does not expressly disclose: a ratio of material in terms of weight in grams to size in terms of volume in milliliters comprises about one (1) to seventeen (17) or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the ratio of material in terms of weight in grams to size in terms of volume in milliliters of the container (10) of Kamineni to be about one (1) to seventeen (17) or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would make the container lightweight, more flexible, and easier to carry. In re Aller, 105 USPQ 233. Please note that in Paragraph 0025 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments with respect to the 112(b) rejection of claim 1 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Claims 1-14 were rejected were rejected under 35 U.S.C. § 112(b), second paragraph, as being indefinite. The Applicant respectfully traverses the rejection with respect to the use the "substantial" Z-like shape, particularly in the context of independent claim 1 as amended. Specifically, independent claim 1 has been amended to recite "a vertical line along a length of the lower section intercepts the wavy groove at least twice" in order to clarify the nature of the "substantial Z-like shape".
…
The Applicant thus respectfully submits that the "substantial Z-like shape" is adequately supported by the specification.”,

the examiner asserts that lines 1-5 of Paragraph 0121 of the instant application properly defines the term “Z-like” but does not define the phrase “substantial Z-like” which is recited in claim 1. The term “substantial” in this context is not defined in any part of the specification of the instant application and thus there is no way for one of ordinary skill in the art to determine what variations of a “Z-like” shape are encompassed by this term. Thus, the term “substantial” is a relative term which renders claim 1 indefinite.

Applicant's arguments with respect to the prior art rejections of claims 1-15 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“The Applicant respectfully submits that the cited references not disclose a substantial Z- like shape. This term is not apt to describe, for example, a gently curved wave like groove with a substantial Z-like shape as is recited herein. Kamineni and Melrose show, at best, sorts of flat sinusoidal waves. Greer shows a bottle with two hollowed out halves. Nevertheless, as set out above, the independent claims have been amended to clarify the meaning of this term and thereby further distinguish the claims from the cited references. Specifically, that a vertical line along a length of the lower section intercepts the wavy groove at least twice. The Applicant thus submits that independent claims 1 and 15, and the dependent claims thereon, are patentable over the cited references.”,

the examiner firstly asserts that Kamineni does teach a wavy groove comprising a substantial Z-like shape as recited in claim 1 because it is apparent from Figure 4x above that the “vertical line” shown in Figure 4x above intercepts the wavy groove 60 twice at the “two points of intersection” shown in Figure 4x above. Secondly, the examiner asserts that Greer does teach a wavy groove comprising a substantial Z-like shape as recited in claim 1 because it is apparent from Figure 4z above that the “vertical line” shown in Figure 4z above intercepts the wavy groove 15 twice at the “two points of intersection” shown in Figure 4z above. Lastly, the examiner asserts that Melrose does teach a wavy groove as recited in claim 15 because it is apparent from Figure 6x above that the “vertical line” shown in Figure 6x above intercepts the wavy groove 676 twice at the “two points of intersection” shown in Figure 6x above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731  

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731